Case 2:20-cv-14469-AMC Document 17 Entered on FLSD Docket 04/01/2021 Page 1 of 2




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                        CASE NO. 20-14469-CIV-CANNON/MAYNARD

  TYLER BAKER,

         Plaintiff,

  v.

  AMERICA’S BEST HEARING LLC, et al.,


        Defendants.
  ________________________________________/

                 ORDER SETTING DISCOVERY STATUS CONFERENCE
                                     and
                ORDER REQUIRING JOINT DISCOVERY STATUS REPORT

         THIS CAUSE comes before this Court upon an Order of Reference. It is hereby,

         ORDERED AND ADJUDGED that U.S. Magistrate Judge Shaniek M. Maynard in the

  Fort Pierce Division will hold a final Discovery Status Conference on TUESDAY, JANUARY

  4, 2022 at 2:30 PM. It will be a telephonic conference. The call-in conference number is (888)

  684-8852, and the access code is 5312437. It is further,

         ORDERED AND ADJUDGED that by THURSDAY, DECEMBER 30, 2021 the parties

  shall file a Joint Discovery Status Report that addresses the following:

         a) what discovery has been propounded by each party;

         b) whether the discovery requests have been answered;

         c) the status of depositions, including:

                 1. the number of depositions already taken;

                 2. the number of remaining depositions and whether they have been scheduled;

                      and
Case 2:20-cv-14469-AMC Document 17 Entered on FLSD Docket 04/01/2021 Page 2 of 2




                 3. an explanation of any delay in scheduling the remaining depositions;

          d) the status of expert disclosures;

          e) whether there are any outstanding discovery disputes;

          f) whether the parties believe that a discovery status conference is needed and whether it

             may be canceled; and

          g) whether the parties can certify that all discovery will be completed by the discovery

             deadline.

          DONE AND ORDERED in Chambers at Fort Pierce, Florida, this 31st day of March,

  2021.




                                                          ___________________________________
                                                          SHANIEK M. MAYNARD
                                                          UNITED STATES MAGISTRATE JUDGE




                                                 2 of 2
